Henry Epstein, J.
Motion for reconsideration of decision of October 26, 1959 (20 Misc 2d 1052) and judgment of November 2, 1959 is granted. The present application is for judgment annulling the said marriage of plaintiff and defendant as void. Plaintiff in this action was not a party to the prior invalid divorce. The court’s attention is now directed to the present plea for a decree of annulment in the light of section 6 of the Domestic Relations Law, section 1134 of the Civil Practice Act, and the following decisions now deemed controlling on the instant factual situation (Landsman v. Landsman, 302 N. Y. 45; Marrero v. Marrero, 15 Misc 2d 999; Appelbaum v. Appelbaum, 9 Misc 2d 677; De Santis v. De Santis, 20 Misc 2d 16).
The power of this court to vacate or revise a judgment to avoid a miscarriage of justice is not in issue here. Such power exists (Matter of City of Buffalo, 78 N. Y. 362; Klein v. Fairberg, 243 App. Div. 609). Section 552 of the Civil Practice Act is available to plaintiff. Disposition of this application by granting judgment of annulment is warranted on the facts established on the trial. Other pending issues between the parties will also be terminated by the disposition now sought and hereby granted. Under all the circumstances now presented and solely directed to the discretion of the court, the disposition heretofore directed is withdrawn and judgment of annulment is directed, without costs.
Settle judgment accordingly.